DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 08/19/2020.
	Claims 1-20 are pending in this application.
	Claims 21-28 have been cancelled.
	
Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 08/18/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification



Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1, 2, 4-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2016/0181143)
	Regarding claim 1, Kwon discloses a semiconductor memory device, comprising: 
	a first impurity region 19 (see fig. 5) and a second impurity region 20 spaced apart in a substrate 11; 
	a device isolation pattern 13 (surrounding active region 14A) between the first impurity region 19 and the second impurity region 20; 
	a bit-line contact 25 on the first impurity region 19; 
	a storage node contact 49 on the second impurity region 25; and 

	wherein an upper part of a sidewall of the device isolation pattern 13 has a first slope, a lower part of the sidewall of the device isolation pattern 13 has a second slope different from the first slope.  

	Regarding claim 2, Kwon discloses the semiconductor memory device of claim 1, wherein the second slope less acute than the first slope.  See fig. 5.

	Regarding claim 4, Kwon discloses the semiconductor memory device of claim 1, wherein a sidewall of the dielectric pattern 34A-36A & 42A has a shape transferred from the sidewall of the device isolation pattern.  See fig. 5.

	Regarding claim 5, Kwon discloses the semiconductor memory device of claim 1, further comprising a single layer buffer pattern 22 on the substrate.  See fig. 5.

	Regarding claim 6, Kwon discloses the semiconductor memory device of claim 5, wherein the buffer pattern 22 and the device isolation pattern 13 include a same material.  See paras. 0046, 0055.

	Regarding claim 7, Kwon discloses the semiconductor memory device of claim 6, wherein the buffer pattern 22 includes a silicon oxide layer, and the buffer pattern excludes a silicon nitride layer.  See paras. 0046, 0055.

	Regarding claim 11, Kwon discloses the semiconductor memory device of claim 1, wherein the device isolation pattern 13 includes a sidewall having a step difference.  See fig. 5.

7.	Claims 1-7, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 10,068,907)
	Regarding claim 1, Tsai discloses a semiconductor memory device, comprising: 	a first impurity region (underneath bit-line contact 32, see fig. 6) and a second impurity region (on the other side of isolation pattern 5, with respect to the first impurity region) spaced apart in a substrate 110; 
	a device isolation pattern 5 between the first impurity region and the second impurity region; 
	a bit-line contact 32 on the first impurity region; 
	a storage node contact 34 (formed in recess R2, fig. 5) on the second impurity region; and 
	a dielectric pattern 324a (fig. 5) between the bit-line contact and the storage node contact, wherein an upper part of a sidewall of the device isolation pattern 5 has a first slope (see fig. 2), a lower part of the sidewall of the device isolation pattern 5 has a second slope different from the first slope.  

	Regarding claim 2, Tsai discloses the semiconductor memory device of claim 1, wherein the second slope less acute than the first slope.  See figs. 2, 6.

	Regarding claim 3, Tsai discloses the semiconductor memory device of claim 1, wherein the sidewall of the device isolation pattern 5 includes an inflection point (at the intersection of the vertical sidewall of the isolation pattern 5, the bottom of the recess R1, fig. 2, 6) at which a slope of the sidewall changes from the first slope to the second slop, and the inflection point is disposed above an upper surface of the first impurity region (which is the bottommost surface of the recess R1).  

	Regarding claim 4, Tsai discloses the semiconductor memory device of claim 1, wherein a sidewall of the dielectric pattern has a shape transferred from the sidewall of the device isolation pattern.  See fig. 6.

	Regarding claim 5, Tsai discloses the semiconductor memory device of claim 1, further comprising a single layer buffer pattern 4 or 6 on the substrate.  See fig. 3.

	Regarding claim 6, Tsai discloses the semiconductor memory device of claim 5, wherein the buffer pattern 4 or 6 and the device isolation pattern 5 include a same material.  See fig. 3.

	Regarding claim 7, Tsai discloses the semiconductor memory device of claim 6, wherein the buffer pattern 6 includes a silicon oxide layer, and the buffer pattern excludes a silicon nitride layer.  See col. 4, line 1-6.



	Regarding claim 12, Tsai discloses a semiconductor memory device, comprising: 
	a substrate 110 including a first impurity region (underneath bit-line contact 32, fig. 6) spaced apart from a second impurity region (on the other side of isolation pattern 5, with respect to the first impurity region); 
	a device isolation pattern 5 disposed between the first impurity region and the second impurity region; 
	a bit-line contact 32 on the first impurity region; 
	a storage node contact 34 (formed in recess R2, fig. 5) on the second impurity region; and 
	a dielectric pattern 324a (fig. 5) disposed between the bit-line contact and the storage node contact, wherein the dielectric pattern 324a includes lower parts, each having a constant width, and upper parts, each having a variable width.  

	Regarding claim 13, Tsai discloses the semiconductor memory device of claim 12, wherein a lower surface of the dielectric pattern is below an upper surface of the first impurity region.  See fig. 6.



	Regarding claim 15, Tsai discloses the semiconductor memory device of claim 12, wherein the second impurity region is provided as a pair of second impurity regions, and the pair of second impurity regions is provided across from the first impurity region, and the lower parts of the dielectric pattern between the first impurity region and the second impurity regions are symmetrically disposed with respect to the first impurity region.  See figs. 5, 6.

	Regarding claim 16, Tsai discloses a semiconductor memory device, comprising: 
	a first impurity region (underneath bit-line contact 32, see fig. 6) in a substrate 110; 
	a pair of second impurity regions (respectfully on outer sides of isolation patterns 5, with respect to the first impurity region) in the substrate, spaced apart from each other, and across from the first impurity region; 
	device isolation patterns 5 respectively between the first impurity region and the second impurity regions; 
	a bit-line contact 32 on the first impurity region; 
	storage node contacts 34 (formed in recesses R2, fig. 5) respectively on the second impurity regions; and 

	the second inner sidewall includes an upper part, a lower part and a second inflection point disposed above an upper surface of the first impurity region at which a slope of the second inner sidewall changes.  

	Regarding claim 17, Tsai discloses the semiconductor memory device of claim 16, wherein the lower part of the first inner sidewall and the lower part of the second inner sidewall are spaced apart by a same interval from the first impurity region.  See fig. 6.

	Regarding claim 18, Tsai discloses the semiconductor memory device of claim 17, wherein the lower part of the first inner sidewall and the lower part of the second inner sidewall have the same slope.  See fig. 6.

	Regarding claim 19, Tsai discloses the semiconductor memory device of claim 17, wherein at a same level, an interval between the bit-line contact and the first inner sidewall is different from an interval between the bit-line contact and the second inner sidewall.  See fig. 6.

	Regarding claim 20, Tsai discloses the semiconductor memory device of claim 17, wherein at least one of the first inner sidewall and the second inner sidewall has a step difference.  See fig. 6.


Allowable Subject Matter

8.	Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor memory device (in addition to the other limitations in the claim) comprising:
	Claims 8-9:
	dielectric patterns are respectively disposed between the first impurity region and the second impurity regions, and have a lower surface below an upper surface of the first impurity region, and widths of the dielectric patterns are the same at a level of the upper surface of the first impurity region;

	Claim 10:
	a spacer between the dielectric pattern and the device isolation pattern, wherein a lowermost surface of the spacer is below an upper surface of the first impurity region.  

Conclusion

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        October 23, 2021